DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered.
Response to Amendment
The claim amendments filed October 11, 2022 have been entered and have been found to be supported by Figures 29-30 showing “a collapsed position.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 19, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “a second plurality of the trolleys are coupled to the poles”. Claim 1 lines 13-14 already recites “a second plurality of the trolleys”. The examiner is not sure if the applicant is intending on this referring to a third plurality of the trolleys, or if this is refereeing to the ones already recited. The examiner is interpreting this as referring to the plurality trolleys that are already recited.
Claim 19 recites the limitation “the second collapsible curtain includes a third curtain edge and a fourth curtain edge opposite the third collapsible curtain, the third collapsible curtain edge being vertically elongate” on lines 5-7. It is unclear to the examiner what is meant by the fourth edge being opposite to the third collapsible curtain. Only two curtains are recited up to this point in the claims. The examiner is interpreting this as “the second collapsible curtain includes a third curtain edge and a fourth curtain edge opposite the third curtain edge”. Also, the limitation “opposite the third collapsible curtain, the third collapsible curtain edge” is unclear as there is no antecedent basis in the claims for a third collapsible curtain. The examiner is interpreting it as “opposite the third curtain edge, the third curtain edge”.
Claim 32 recites the limitation “in response to the flexible curtain is in a collapsed condition” on line 2. This is unclear to the examiner due to the improper grammar. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kraeutler (WO 2005056965) in view of Berman (US 4221086) and Toti (US 5301733).
	Regarding claim 1, Kraeutler teaches (figs. 1-3) a room partition, comprising: 
a plurality of poles (10s) to be suspended from a track (3 forms the track); 
a curtain assembly (5) having a plurality of curtains (fig. 1, 7s) and a plurality of sleeves (9s), respective ones of the poles to extend through corresponding respective ones of the sleeves (fig. 3), the curtain assembly having a lowermost edge (bottom); and 
a plurality of trolleys (the 13s) to slidably couple the curtain assembly to the track (fig. 2), a second plurality of the trolleys (13s) coupled to corresponding respective ones of the sleeves (fig. 3), the second trolleys to enable the curtains to move between an extended position and a collapsed position (fig. 1 shows the curtains moving between the two positions), the poles (10s) being positioned closer in distance when the curtain is in the collapsed position than in the extended position (fig. 1 shows a transition between the positions, with on the right side some of the poles closer together in their collapsed position that the poles on the left side in the extended position.).
Kraeutler does not teach an upper lock pin attached to an upper end of a first pole of the plurality of poles and movable between a first lock position and a first unlock position relative to the first pole, a lower lock pin attached to a lower end of the first pole and movable between a second lock position and a second unlock position relative to the first pole, the lower lock pin to extend lower than the lowermost edge of the curtain assembly when the lower lock pin is in the second lock position, a first plurality of trolleys coupled to corresponding respective ones of the curtains, the first trolleys to enable the curtains to move between an extended position and a collapsed position.
	Berman teaches (figs. 12-13) a room partition with an upper lock pin (328 at the top) attached to an upper end of a pole (300) and movable between a first lock position and a first unlock position relative to first pole (column 6 lines 11-13), a lower lock pin (328 at the bottom) attached to a lower end of a pole (300) and movable between a second lock position and a second unlock position relative to the pole (column 6 lines 11-13), the lower lock pin to extend lower than the lowermost edge of at least one of the first curtain or the second curtain when the lower lock pin is in the descended lock position (column 6 lines 16-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraeutler with the teachings of Berman so that there is an upper lock pin attached to an upper end of a first pole of the plurality of poles and movable between a first lock position and a first unlock position relative to the first pole, and a lower lock pin attached to a lower end of the first pole and movable between a second lock position and a second unlock position relative to the first pole, the lower lock pin to extend lower than the lowermost edge of the curtain assembly when the lower lock pin is in the second lock position. This alteration provides the predictable and expected results of allowing the first pole to locking in place, holding the partition in place with it.
Toti teaches (figs. 2 and 4) a room partition with a plurality of trolleys (22) slidably coupling a curtain assembly (15) to a track (21), with a first plurality of the trolleys coupled to corresponding respective ones of the curtains (the trolleys that are connected directly to the curtain in fig. 2), these trolleys (22) to enable the curtains to move between an extended position (when extended) and a collapsed position (fig. 4 shows that both ends of the curtain are collapsible). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kraeutler with Toti so that there is a first plurality of trolleys coupled to corresponding respective ones of the curtains, the first trolleys to enable the curtains to move between an extended position and a collapsed position. This alteration provides the predictable and expected results of the whole assembly being better supported by the track.
Regarding claim 2, modified Kraeutler does not explicitly teach that the room partition is to be installed above a floor that defines a hole extending below an upper surface of the floor, the lower lock pin to extend into the hole when the lower lock pin is in the second lock position, and the lower lock pin is to be positioned above the upper surface of the floor when the lower lock pin is in the second unlock position.
Berman further teaches (figs. 12 and 13) that the room partition (40) is to be installed above a floor (F) that defines a hole (shown in fig. 13) extending below an upper surface of the floor, the lower lock pin (328 at the bottom) to extend into the hole when the lower lock pin is in the second lock position, and the lower lock pin is to be positioned above the upper surface of the floor when the lower lock pin is in the second unlock position (column 6 lines 16-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kraeutler with the teachings of Berman so that the room partition is to be installed above a floor that defines a hole extending below an upper surface of the floor, the lower lock pin to extend into the hole when the lower lock pin is in the second lock position, and the lower lock pin is to be positioned above the upper surface of the floor when the lower lock pin is in the second unlock position. This alteration provides the predictable and expected results of the lower lock pin having a hole to extend into, to allow the curtain assembly to lock in place.
Regarding claim 3, modified Kraeutler includes the teachings of Berman, which includes a plurality of upper lock pins (each pole has an upper lock pin after the modification in claim 1) that includes the upper lock pin (328 at the top, from Berman), respective ones of the upper lock pins attached to corresponding respective ones of the poles, there being a quantity of upper lock pins; and a plurality of lower lock pins (each pole has a lower lock pin after the modification in claim 1) that includes the lower lock pin (328 at the bottom, from Berman), respective ones of the lower lock pins attached to corresponding respective ones of the poles, a quantity of the lower lock pins being of a second quantity. Modified Kraeutler does not explicitly teach the second quantity being greater than the first quantity.
	The examiner notes that the courts have held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). Therefore, it would have been obvious to one of ordinary skill in the art to further modify Kraeutler so that the second quantity of lock pins is greater than the first quantity. This alteration provides the predictable and expected results of more lock pins on the bottom provider a more rigid and stable assembly.
Regarding claim 4, modified Kraeutler includes Berman, which teaches (figs. 12 and 13) an upper actuator (the top 220) operatively coupled to the upper lock pin (328 at the top) to move the upper lock pin between the first unlock position and the second lock position (column 6 lines 7-13); and a lower actuator (the bottom 220) operatively coupled to the lower lock pin (328 at the bottom) to move the lower lock pin between the second unlock position and the second lock position, the lower actuator being movable relative to the upper actuator (column 6 lines 7-13).
Regarding claim 5, modified Kraeutler includes Berman, which teaches (figs. 12 and 13) that the upper actuator (the top 220) includes a pliable (see definition 2 below from thefreedictionary.com, the member is capable of being adjusted (raised or lowered) to meet the needs of locking or unlocking) elongate member (326) extending through a respective one of the sleeves.

    PNG
    media_image1.png
    118
    479
    media_image1.png
    Greyscale

	Regarding claim 10, modified Kraeutler teaches that the second plurality of trolleys are coupled to the poles (fig. 3 shows the second plurality of trolleys are coupled to poles). 
Regarding claim 11, modified Kraeutler teaches that the curtains (7) and sleeves (9) are interconnected in an alternating arrangement (fig. 1), the curtains each having a curtain width (width of each individual curtain), the sleeves each having a sleeve width (width of individual sleeve) that is less than the curtain width (figure 1 shows that each individual sleeve module is narrower than each individual curtain module).
	Regarding claim 25, Kraeutler teaches (fig. 1-3) a room partition (5), comprising: 
a track (3 forms the track); 
a first pole (10 that corresponds with first sleeve below) suspended from the track (fig. 3);
a curtain assembly (5) including a flexible curtain (7 on left in fig. 1) and a first sleeve (9 on the right of the first curtain), the first sleeve attached to a first end (right end) of the flexible curtain, the first sleeve having a first cavity to receive the first pole (space into which the pole is found). Kraeutler does not teach the track defining a plurality of discontinuities, an upper lock pin attached to an upper end of the first pole, the upper lock pin movable relative to the first pole; a lower lock pin attached to a lower end of the first pole, the lower lock pin movable relative to the first pole; and a first trolley attached to the flexible curtain, the first trolley to slidably couple the flexible curtain and the track.
Berman (figs. 12 and 13) teaches an upper guide surface (ceiling) with a plurality of discontinuities (received in ceiling as described in column 6 lines 13-22), an upper lock pin (328 at the top) attached to an upper end of a pole (300) and movable relative to the pole (column 6 lines 11-13), a lower lock pin (328 at the bottom) attached to a lower end of the pole (300) and movable relative to the pole (column 6 lines 11-13). It would have been obvious to one of ordinary skill in the at before the effective filing date to modify Kraeutler with Berman, so that there are a plurality of discontinuities in the track, an upper lock pin attached to an upper end of the first pole, the upper lock pin movable relative to the first pole; a lower lock pin attached to a lower end of the first pole, the lower lock pin movable relative to the first pole. This alteration provides the predictable and expected result of the pole being able to lock in place where it stands in order to provide more rigidity and security to the partition.
Toti teaches (fig. 2) a room partition with a plurality of trolleys (22) slidably coupling a curtain assembly (15) to a track (21), with a first trolley attached to the flexible curtain, the first trolley to slidably couple the flexible curtain and the track (fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the connection between the curtains, and sleeves of Krafulter with that of Toti so that a first trolley attached to the flexible curtain, the first trolley to slidably couple the flexible curtain and the track. This alteration provides the predictable and expected results of the whole assembly being better supported by the track.
Regarding claim 26, modified Kraeutler teaches a second trolley (13) attached to the first pole (fig. 3), the second trolley to slidably couple the first pole and the track (fig. 3).
Regarding claim 27, modified Kraeutler teaches a connector (connection between sleeve and curtain) to couple the first sleeve (sleeve corresponding to first pole) and the first end (left end) of the flexible curtain (fig. 1).
Regarding claim 28, modified Kraeutler teaches a second pole (10 to the right of the first pole, the poles are all shown in fig. 1) suspended from the track (the poles attachments are shown in fig. 3).
Regarding claim 29, modified Kraeutler teaches a second sleeve (sleeve corresponding to second pole) coupled to a second end (right end) of the flexible curtain opposite the first end (fig. 1), the second sleeve defining a second cavity to receive the second pole (area into which the pole is found).
Regarding claim 30, modified Kraeutler teaches a third trolley (all poles have a trolley) attached to the second pole (the pole to the right of the first pole in fig. 1), the third trolley to slidable couple the second pole and the track (fig. 1).
Regarding claim 31, modified Kraeutler teaches that the curtain is collapsible (the trolleys allow the curtain to collapse) in a longitudinal direction (left right direction in fig. 1).
Regarding claim 32, modified Kraeutler teaches that the third trolley (connected to the second pole) enables the second pole to move closer to the first pole (the trolleys are slidable) in response to the flexible curtain being in a collapsed condition (see 122b rejection above, when in this condition, the trolleys are in closer proximity).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Kraeutler (WO 2005056965) in view of Berman (US 4221086) and Toti (US 5301733) as applied to claim 1, and further in view of Shih (US 20140049055).
	Regarding claim 6, modified Kraeutler does not teach a common actuator operatively coupled to the upper lock pin and the lower lock pin, the common actuator to move the upper lock pin between the first unlock position and the first lock position, and to move the lower lock pin between the second unlock position and the second lock position, the upper lock pin and the lower lock pin move simultaneously via the common actuator.
	Shih teaches (figs. 2 and 9) a locking mechanism (05) with a common actuator (40) operatively coupled to an upper lock pin (72 at the top) and a lower lock pin (72 at the bottom), the common actuator (40) to move the upper lock pin between the first unlock position and the  first lock position, and to move the lower lock pin between the second unlock position and the second lock position, wherein upper lock pin and the lower lock pin move simultaneously  via the common actuator (fig. 9). 
	It would have been obvious to one of ordinary skill in the art at the time to further modify Kraeutler with the teachings of Shih so that there is a common actuator operatively coupled to the upper lock pin and the lower lock pin, the common actuator to move the upper lock pin between the unlock first position and the first lock position, and to move the lower lock pin between the second unlock position and the second lock position, wherein upper lock pin and the lower lock pin move simultaneously via the common actuator. This alteration provides the predictable and expected results of reducing the time requires to lock and unlock the partition because of the common actuator instead of two separate actuators.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kraeutler  (WO 2005056965) in view of Berman (US 4221086) and Toti (US 5301733) as applied to claim 1, and further in view of Chu (US 20030196690).
Regarding claim 7, modified Kraeutler teaches that the curtain assembly includes a first side (the side in fig. 1) and a second side (the side on the back of fig. 1), the room partition further including: an upper actuator (the top 220 of Berman, see modification to claim 1 above) at the second side of the curtain assembly, the upper actuator operatively coupled to the upper lock pin (328 at the top of Berman) to move the upper lock pin between the first unlock position and the first lock position (column 6 lines 7-13 of Berman).
Modified Kraeutler does not teach that the curtain assembly defines an opening with a cover, the opening to provide access through the curtain assembly to access the upper actuator from the first side of the curtain assembly when the cover is displaced from the opening, the cover to obstruct access to the upper actuator from the first side of the curtain assembly when the cover is positioned over the opening.
	Chu teaches (fig. 3D) a panel (56) defining an opening (68) with a cover (rolled up in fig. 3D), the opening to provide access through the panel to a second side (the inside) from a first side (the outside). It would have been obvious to one of ordinary skill in the art to further modify Kraeutler with the opening with a cover as taught by Chu, that defines an opening with a cover, the opening to provide access through the curtain assembly to access the upper actuator from the first side of the curtain assembly when the cover is displaced from the opening, the cover to obstruct access to the upper actuator from the first side of the curtain assembly when the cover is positioned over the opening. This alteration provides the predictable and expected result of a user being able to control access from one side of the curtain assembly to a second.
Claim 8-9 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Kraeutler  (WO 2005056965) in view of Berman (US 4221086) and Toti (US 5301733) as applied above, and further in view of Gillis (US 20070175597).
Regarding claim 8, modified Kraeutler teaches a first curtain assembly including a first curtain (7 on left in fig. 1) and a first sleeve (sleeve connected to the right of the first curtain in fig. 1) a second curtain assembly including a second curtain (curtain directly to the right of the first sleeve in fig. 1) and a second sleeve (sleeve connected to the right of the second curtain in fig. 1), and a fastener (connection between components) coupling a first edge (right edge of the first curtain assembly) of the first curtain assembly and a second edge (left edge of the second curtain assembly) of the second curtain assembly, the curtain assembly having a greater overall width when the first curtain assembly is coupled to the second curtain assembly via the fastener than when the first curtain assembly is not coupled to the second curtain assembly (when they are connected the whole assembly is wider, than an instance when they are not connected via the fastener and are separated and stacked over each other). Modified Kraeutler does not teach the fastener being releasable. 
Gillis teaches (fig. 12) a flexible curtain system with a releasable fastener (other securement devices such as hooks, Velcro, snaps… as described in paragraph 0040) to releasably couple (paragraph 0040) a first sleeve (100) and a first curtain (96). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraeutler with the teachings of Gillis so that fasteners are releasable. This alteration provides the predictable and expected results of the system being modular and being able to detach the panels from the sleeves to better customize the device to fit the desired area.
Regarding claim 9, modified Kraeutler teaches a first curtain assembly including a first curtain  (7 on left in fig. 1) and a first sleeve (sleeve connected to the right of the first curtain in fig. 1) a second curtain assembly including a second curtain (curtain to the right of the first sleeve in fig. 1) and a second sleeve (sleeve connected to the right of the second curtain in fig. 1), and a fastener (connection between components) coupling a first edge (right edge of the first curtain assembly) of the first curtain assembly and a second edge (left edge of the second curtain assembly) of the second curtain assembly (fig. 1), the fastener having a plurality of selective configurations including a first selected configuration (when the first curtain and second curtain are extended) and a second selected configuration (when the curtains are collapsed), the first edge and the second edge being substantially parallel when the releasable fastener is in the first configuration (the pieces can be maintained in a parallel manner), and the first edge and the second edge being at an acute angle when the releasable fastener is in the second configuration (when collapsed, the fasteners are at acute angles as shown in fig. 1). Modified Kraeutler does not teach the fastener being releasable. 
Gillis teaches (fig. 12) a flexible curtain system with a releasable fastener (other securement devices such as hooks, Velcro, snaps… as described in paragraph 0040) to releasably couple (paragraph 0040) a first sleeve (100) and a first curtain (96). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraeutler with the teachings of Gillis so that fasteners are releasable. This alteration provides the predictable and expected results of the system being modular and being able to detach the panels from the sleeves to better customize the device to fit the desired area.
Regarding claim 12, modified Kraeutler teaches a plurality of fasteners (connection between curtains and sleeves) connecting the curtains and the sleeves in the alternating arrangement (shown in fig. 1). Modified Kraeutler does not teach the fasteners being releasable. 
Gillis teaches (fig. 12) a flexible curtain system with a releasable fastener (other securement devices such as hooks, Velcro, snaps… as described in paragraph 0040) to releasably couple (paragraph 0040) a first sleeve (100) and a first curtain (96). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraeutler with the teachings of Gillis so that fasteners are releasable. This alteration provides the predictable and expected results of the system being modular and being able to detach the panels from the sleeves to better customize the device to fit the desired area.
Claims 13, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kraeutler  (WO 2005056965) in view of Gillis (US 20070175597) and Toti (US 5301733).
Regarding claim 13, Kraeutler teaches (figs. 1-3) a room partition (fig. 5), comprising:
a first collapsible curtain (7 on left in fig. 1);
a second collapsible curtain (7 immediately to the right of the first curtain in fig. 1);
a first sleeve (9 between the curtains) to receive a first pole (10), the first sleeve includes a first connector (connection between first curtain and sleeve) to couple the first sleeve and the first collapsible curtain, the first sleeve includes a second connector (connection between first sleeve and second curtain) to couple the first sleeve and the second collapsible curtain;
a first trolley (13) coupled to the first pole (fig. 3), the first trolley to slidably couple the first pole to a track (3 forms the track).
  Kraeutler does not teach that the first connector releasably coupled the first sleeve and the first collapsible curtain, and the second connector releasably couples the first sleeve and the second collapsible curtain, and a second trolley coupled to the first collapsible curtain, the second trolley to slidably couple the first collapsible curtain to the track.
Gillis teaches (fig. 12) a flexible curtain system with a releasable fastener (other securement devices such as hooks, Velcro, snaps… as described in paragraph 0040) to releasably couple (paragraph 0040) a first sleeve (100) and a first curtain (96). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraeutler with the teachings of Gillis so that connectors are releasable. This alteration provides the predictable and expected results of the system being modular and being able to detach the panels from the sleeves to better customize the device to fit the desired area.
Toti teaches (figs. 2 and 4) a room partition with a trolley (22) slidably coupling a curtain (15) to a track (21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kraeutler with Toti so that there is a second trolley coupled to the first collapsible curtain, the second trolley to slidably couple the first collapsible curtain to the track. This alteration provides the predictable and expected results of the whole assembly being better supported by the track.
Regarding claim 19, modified Kraeutler teaches that the first sleeve (between the first and second curtains as described in the claim 13 rejection above) is positioned between the first collapsible  curtain (on the left in fig. 1) and the second collapsible curtain (immediately to the right of the first curtain in fig. 1), the first collapsible curtain indulges a first collapsible  curtain edge (the right edge of the first curtain) and a second collapsible  curtain edge (the left edge of the first curtain) opposite the first collapsible curtain edge, the first collapsible  curtain edge being vertically elongate and overlapping the first sleeve at the first connector (fig. 1), the second collapsible curtain including a third curtain edge (left edge of second curtain) and a fourth curtain edge (right edge) opposite the third curtain edge (see 112b rejection above), the third collapsible curtain edge being vertically elongate and overlapping the first sleeve at the second connector (fig. 1), the room partition selectively configurable between a first selected configuration (with the connectors separated and the pieces moved slightly apart) and a second selected configuration (connected), the first curtain edge (the right edge of the first curtain module) being farther away from the third curtain edge (see 112b rejection above, the left edge of the second curtain module) when the room partition is in the first selected configuration than when the room partition is in the second selected configuration (without the pieces slightly apart, the curtain edges are further apart than when connected).
Regarding claim 21, modified Kraeutler does not teach that the first collapsible curtain and the first sleeve are comprised of substantially equivalent sheet material. It is noted the courts have held that a selection of known material based on its suitability for its intended use it was held to be obvious, therefore the selection of the first curtain and the first sleeve being comprised of substantially equivalent sheet material as claimed would have been obvious to use in Kraeutler based on its suitability for use, as this would reduce the cost of the acquisition of materials. (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kraeutler  (WO 2005056965) in view of Gillis (US 20070175597) and Toti (US 5301733), as applied to claim 13, and further in view of Berman (US 4221086).
Regarding claim 14, modified Kraeutler does not teach an upper lock pin attached to an upper end of the first pole, the upper lock pin being movable between a lock position and an unlock position, the upper lock pin to be restrained by a discontinuity formed in the track when the upper lock pin is in the lock position, the upper lock pin to release the discontinuity when the upper lock pin is in the unlock position.
Berman (figs. 12 and 13) teaches an upper lock pin (328 at the top) attached to an upper end of a pole (300) and movable between a lock position and an unlock position (column 6 lines 11-13), the upper lock pin to be restrained by a discontinuity (receivers in ceiling as described in column 6 lines 13-22) formed in the track (upper guide surface/ceiling) when the upper lock pin is in the lock position, the upper lock pin to release the discontinuity when the upper lock pin is in the unlock position (column 6 lines 11-13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kraeutler so that there is an upper lock pin attached to an upper end of the first pole, the upper lock pin being movable between a lock position and an unlock position, the upper lock pin to be restrained by a discontinuity formed in the track when the upper lock pin is in the lock position, the upper lock pin to release the discontinuity when the upper lock pin is in the unlock position. This alteration provides the predictable and expected result of the pole being able to lock in place where it stands in order to provide more rigidity and security to the partition.
Regarding claim 15, modified Kraeutler does not teach a lower lock pin attached to a lower end of the first pole, the lower lock pin being movable between a descended lock position and an elevated unlock position relative to the first pole, the lower lock pin extending lower than a lowermost edge of at least one of the first collapsible curtain or the second collapsible curtain when the lower lock pin is in the descended lock position.
Berman (figs. 12 and 13) teaches a lower lock pin (328 at the bottom) attached to a lower end of a pole (300) and movable between a descended lock position and an elevated unlock position (column 6 lines 11-13) relative to the first pole, the lower lock pin extending lower than a lowermost edge of a curtain (Q) when the lower lock pin is in the descended position (fig. 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kraeutler so that there is a lower lock pin attached to a lower end of the first pole, the lower lock pin being movable between a descended lock position and an elevated unlock position relative to the first pole, the lower lock pin extending lower than a lowermost edge of at least one of the first collapsible curtain or the second collapsible curtain when the lower lock pin is in the descended lock position. This alteration provides the predictable and expected result of the pole being able to lock in place where it stands in order to provide more rigidity and security to the partition.
Regarding claim 16, modified Kraeutler includes Berman which teaches (figures 12-13) that the room partition (40) is to be installed above a floor (F) that defines a hole (shown in fig. 13) extending below an upper surface of the floor, the lower lock pin (328 at the bottom) to extend into the hole when the lower lock pin is in the descended lock position, and the lower lock pin is above the upper surface of the floor when the lower lock pin is in the elevated unlock position (column 6 lines 16-19).
Regarding claim 17, modified Kraeutler includes Berman which teaches (figs. 12 and 13) an upper actuator (the top 220) operatively coupled to the upper lock pin (328 at the top) to move the upper lock pin (328 at the top) between the unlock position and the lock position (column 6 lines 7-13), the upper actuator includes a pliable  (see definition 2 above from thefreedictionary.com, the member is capable of being adjusted (raised or lowered) to meet the needs of locking or unlocking) elongate member (326) extending through the first sleeve.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kraeutler  (WO 2005056965) in view of Gillis (US 20070175597), Toti (US 5301733), and Berman (US 4221086) as applied to claim 14, and further in view of Chu (US 20030196690).
Regarding claim 18, modified Kraeutler teaches that the first collapsible curtain includes a front side (the side in fig. 1) and a backside (the side on the back of fig. 1) and the room partition further comprising: an upper actuator (the top 220 of Berman, see modification to claim 13 above) at the backside of the first collapsible curtain (backside of fig. 52), the upper actuator (the top 220) operatively coupled to the upper lock pin (328 at the top) to move the upper lock pin between the unlock position and the lock position (column 6 lines 7-13). 
Modified Kraeutler does not teach that the first collapsible curtain defines an access opening, and a cover removably coupled to the first collapsible curtain and moveable between a closed position to cover the access opening and an open position to allow access through the access opening, the cover in the open position enables the access opening to provide a passageway through the first collapsible curtain module to enable access to the upper actuator from the front side of the first curtain, the cover in the closed position to restrict access via the access opening to the upper actuator from the front side of the first curtain.
Chu teaches (fig. 3D) a panel (56) defining an access opening (68) with a cover (rolled up in fig. 3D) removable coupled to the panel and moveable between a closed position (when the cover is down) to cover the access opening and an open position (as shown in fig. 3D) to allow access through the access opening, the cover in the open position enables the access opening to provide a passageway through the panel to enable access from the front side (outside) of the first curtain, the cover in the closed position to restrict access via the access opening to the front side (outside) of the panel. It would have been obvious to one of ordinary skill in the art to further modify Kraeutler with the opening with a cover as taught by Chu, that defines an access opening, and a cover removably coupled to the first curtain and moveable between a closed position to cover the access opening and an open position to allow access through the access opening, the cover in the open position enables the access opening to provide a passageway through the first curtain to enable access to the upper actuator from the front side of the first curtain, the cover in the closed position to restrict access via the access opening to the upper actuator from the front side of the first collapsible curtain. This alteration provides the predictable and expected result of a user being able to control access from one side of the curtain assembly to a second.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the Berman reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. These claims are now rejected above under 35 U.S.C. §103 using Kraeutler (WO 2005056965) in view of Berman (US 4221086) and Toti (US 5301733). Berman is merely used to teach “an upper lock pin (328 at the top) attached to an upper end of a pole (300) and movable between a first lock position and a first unlock position relative to first pole (column 6 lines 11-13), a lower lock pin (328 at the bottom) attached to a lower end of a pole (300) and movable between a second lock position and a second unlock position relative to the pole (column 6 lines 11-13), the lower lock pin to extend lower than the lowermost edge of at least one of the first curtain or the second curtain when the lower lock pin is in the descended lock position (column 6 lines 16-19)”, and is not used to teach the argued features of “a first plurality of the trolleys coupled to corresponding respective ones of curtains and a second plurality of the trolleys coupled to corresponding respective ones of sleeves, the first trolleys and the second trolleys to enable the curtains to move between an extended position and a collapsed position, poles being positioned closer in distance when the curtain is in the collapsed position than in the extended position”. Sprague is not used at all in the claim 1 rejection, thus the arguments regarding this reference are also moot.
Applicant’s arguments with respect to claim 13 have been considered but are moot because the new ground of rejection does not rely on the Berman reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. These claims are now rejected above under 35 U.S.C. §103 using Kraeutler (WO 2005056965) in view of Gillis (US 20070175597) and Toti (US 5301733). 
	Applicant’s arguments with respect to claim 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 25 is now rejected above under 35 U.S.C. §103 using Kraeutler (WO 2005056965) in view of Berman (US 4221086) and Toti (US 5301733). 
Relevant Art
	The examiner notes that Kraeutler (US 20080190043) and Toti (US 5301733) both teach moveable panel assemblies on tracks with both ends of the panel assemblies free. See Kraeutler figs. 1-2 and Toti fig. 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634